DETAILED ACTION
Applicant's amendments and remarks, filed 8/12/22, are fully acknowledged by the Examiner. Currently, claims 1-20 are pending with claims 1, 4, 5, and 10 amended. The following is a complete response to the 8/12/22 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/22 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manzo (US 2006/079884).
Regarding claim 1, Manzo teaches an end effector, comprising: a wrist (29) having a distal clevis (distal clevis 29a) rotatably coupled to a proximal clevis (proximal clevis 29b); a shaft or a shaft adapter coupled to the proximal clevis (shaft 23 coupled to 29 as in par. [0038], shaft adapter 42); one or more jaw members rotatably mounted to the distal clevis (jaw members of 28); a protective sleeve extendable over portions of the wrist and the shaft or the shaft adapter (sleeve 40 over shaft 23) and providing a cylindrical body having a distal end and a proximal end (proximal end 42 and distal end 40), the cylindrical body defining an aperture at the distal end through which the one or more jaw members protrude (aperture through 40 where the jaws protrude as in Figs. 5a-b); wherein an inner surface of the protective sleeve is smooth and forms an interference fit with an outer surface of the portion of the shaft or the shaft adapter (inner surface of 40 is smooth and mates with seals 44, 46, 48 of the opposing outer surface of the shaft portion, as in Fig. 5a); and a positive indicator discernible during use of the end effector that the protective sleeve has moved from an assembled position to a migrated position (seal 48, if visible, would be an indicator that the protective sleeve has moved to a migrated position).
Regarding claim 2, Manzo teaches wherein the shaft or the shaft adapter defines a radial shoulder (42 as in Fig. 5a-b) and the proximal end engages the radial shoulder when the protective sleeve is in the assembled position (Fig. 5b and par. [0042] 40 engages 42 in an assembled position).
Regarding claim 3, Manzo teaches wherein the positive indicator comprises an indicator that becomes exposed when the protective sleeve moves to the migrated position (seal 48 becomes exposed if 38 is moved distally past the seal 48).
Regarding claim 4, Manzo teaches wherein the indicator comprises a visible component perceivable or detectable by a camera and selected from the group consisting of a color, a pattern, electromagnetic radiation, a photoluminescent substance, a phosphorescent substance, a reflective surface, a reflective material, and any combination thereof (seal 48 is a raised ring pattern).
Regarding claim 5, Manzo teaches wherein the indicator is provided on the shaft or the shaft adapter (seal 48 on shaft 23) and exposed when the protective sleeve moves distally relative to the shaft or the shaft adapter (when 40 moves distally relative to 23, seal 48 is exposed).
Regarding claim 10, Manzo teaches a method of operating a surgical tool, comprising: positioning the surgical tool adjacent a patient for operation (using wrist 29), the surgical tool including:
a wrist having a distal clevis rotatably coupled to a proximal clevis (29 with distal and proximal clevis 29a-b); a shaft or a shaft adapter coupled to the proximal clevis (shaft 23 coupled to clevis 29a-b, and shaft adaptor 42); and an end effector having one or more jaw members rotatably mounted to the distal clevis (jaw members 28 on distal clevis); insulating the wrist and a portion of the end effector with a protective sleeve (protective sleeve 40), the protective sleeve having a distal end (40) and a proximal end (42) and defining an aperture at the distal end through which the one or more jaw members protrude (aperture through 40 as in at least Figs 5a- b); wherein an inner surface of the protective sleeve is smooth and forms an interference fit with an outer surface of the portion of the shaft or the shaft adapter (inner surface of 40 is smooth and mates with seals 44, 46, 48 of the opposing outer surface of the shaft portion, as in Fig. 5a);
moving the protective sleeve axially from an assembled position to a migrated position (disconnecting the sleeve 40); and
providing a positive indicator discernible during use of the surgical tool when the protective sleeve moves to the migrated position (seal 48 is visible when in the migrated position).
Regarding claim 11, Manzo teaches the method further comprising positioning the protective sleeve in the assembled position by engaging the proximal end against a radial shoulder defined by the shaft or the shaft adapter (40 abuts radial shoulder of 42 as in Figs. 5a-b).
Regarding claim 12, Manzo teaches wherein moving the protective sleeve axially from the assembled position to the migrated position comprises moving the protective sleeve axially a predetermined distance relative to the shaft or the shaft adapter (disconnecting to a position at least far enough to reveal seal 48).
Regarding claim 13, Manzo teaches wherein providing the positive indicator comprises: exposing an indicator when the protective sleeve moves to the migrated position (48 exposed when sleeve is disconnected); and
perceiving or detecting the indicator with a camera (camera as in par. [0030)).
Regarding claim 14, Manzo teaches wherein the indicator comprises a visible component selected from the group consisting of a color, a pattern, electromagnetic radiation, a photoluminescent substance, a phosphorescent substance, a reflective surface, a reflective material, and any combination thereof (seal 48 is a raised ring pattern).
Regarding claim 15, Manzo teaches physically viewing the indicator via a live camera feed provided by the camera (par. [0030] camera); and adjusting a position of the protective sleeve after the optical indicator is physically viewed (mount 38 to the device).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-7, 10 and 19 is/are rejected under 35 U.S.C. 102(a)(1) in a second interpretation as being anticipated by Manzo (US 2006/079884).
Regarding claim 1, Manzo teaches an end effector, comprising:
a wrist (29) having a distal clevis (distal clevis 29a) rotatably coupled to a proximal clevis (proximal clevis 29b);
a shaft or a shaft adapter coupled to the proximal clevis (shaft 23 coupled to 29 as in par. [0038]);
one or more jaw members rotatably mounted to the distal clevis (jaw members of 28);
a protective sleeve extendable over the wrist and a portion of the shaft or the shaft adapter (sleeve 40 over sleeve 23) and providing a cylindrical body having a distal end and a proximal end (proximal end touching 42 and distal end where jaws protrude), the cylindrical body defining an aperture at the distal end through which the one or more jaw members protrude (aperture through 40 where the jaws protrude as in Figs. 5a-b); wherein an inner surface of the protective sleeve is smooth and forms an interference fit with an outer surface of the portion of the shaft or the shaft adapter (inner surface of 40 is smooth and mates with seals 44, 46, 48 of the opposing outer surface of the shaft portion, as in Fig. 5a); and
a positive indicator discernible during use of the end effector that the protective sleeve has moved from an assembled position to a migrated position (gap between 62 and 58 as in Fig. 5b).
Regarding claim 6, Manzo teaches wherein the positive indicator comprises an over-assembled indicator provided on the shaft or the shaft adapter and is occluded when the protective sleeve moves proximally to the migrated position (gap between 62 and 58 as in Fig. 5b).
Regarding claim 7, Manzo teaches wherein the positive indicator comprises a sleeve indicator, and non-detection of the sleeve indicator indicates that the protective sleeve has moved from the assembled position to the migrated position (gap between 62 and 58 as in Fig. 5b, if the gap is not detected then 40 has moved over the gap).
Regarding claim 10, Manzo teaches a method of operating a surgical tool, comprising: positioning the surgical tool adjacent a patient for operation (using wrist 29), the surgical tool including: a wrist having a distal clevis rotatably coupled to a proximal clevis (29 with distal and proximal clevis 29a-b); a shaft or a shaft adapter coupled to the proximal clevis (shaft 23); and an end effector having one or more jaw members rotatably mounted to the distal clevis (jaw members 28 on distal clevis); insulating the wrist and a portion of the end effector with a protective sleeve (protective sleeve 40), the protective sleeve having a distal end and a proximal end (proximal end touching 42 and distal end where jaws protrude) and defining an aperture at the distal end through which the one or more jaw members protrude (aperture through 40 as in at least Figs 5a- b); wherein an inner surface of the protective sleeve is smooth and forms an interference fit with an outer surface of the portion of the shaft or the shaft adapter (inner surface of 40 is smooth and mates with seals 44, 46, 48 of the opposing outer surface of the shaft portion, as in Fig. 5a);
moving the protective sleeve axially from an assembled position to a migrated position (disconnecting the sleeve 40); and
providing a positive indicator discernible during use of the surgical tool when the protective sleeve moves to the migrated position (gap between 62 and 58 as in Fig. 5b visible when the sleeve is not fully attached).
Regarding claim 19, Manzo teaches the method further comprising ensuring that the protective sleeve is in the assembled position based on an inability to perceive or detect the positive indicator (gap between 62 and 58 as in Fig. 5b, if the gap is not detected then 40 has moved over the gap).
Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manzo in view of Haggerty (US 2017/0078583).
Regarding claim 8, Manzo is silent wherein the positive indicator comprises a proximity sensor including a hall effect sensor arranged within the shaft or the shaft adapter and a metallic component coupled to the protective sleeve. However, Haggerty teaches a hall effect sensor paired with a magnet, which may be metal, of a device to determine position of a device (par. [0122]). It would have been obvious to one of ordinary skill in the art to modify Manzo with the hall sensor and magnet of Haggerty to determine the position of the shaft and sleeve.
Regarding claim 18, Manzo is silent regarding wherein the surgical tool further includes a proximity sensor including a hall effect sensor arranged within the shaft or the shaft adapter and a metallic component coupled to the protective sleeve, and wherein providing the positive indicator comprises: moving the metallic component relative to the hall effect sensor; and determining with the hall effect sensor that the protective sleeve has moved axially to the migrated position based on movement of the metallic component. However, Haggerty teaches a hall effect sensor paired with a magnet, which may be metal, of a device to determine position of a device (par. [0122]).
It would have been obvious to one of ordinary skill in the art to modify Manzo with the hall sensor and magnet of Haggerty to determine the position of the shaft and sleeve.
Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manzo in view of Lau (US 2006/0217697).
Regarding claim 9, Manzo is silent regarding wherein the positive indicator comprises a continuity connection comprising:
a pair of contacts positioned on the wrist; and
a contact strip positioned on the protective sleeve and extendable between the pair of contacts to complete an electrical circuit between the pair of contacts,
wherein, when the protective sleeve is in the assembled position the contact strip completes the electrical circuit between the pair of contacts and provides electrical energy to the one or more jaw members, and
wherein, when the protective sleeve is in the migrated position the contact strip is moved away from the pair of contacts and the electrical circuit is thereby shorted.
However, Lau teaches a safety mechanism with a pair of contacts (754), and a contact strip (752) as part of a security circuit between the two pads, such that the circuit can only function when the actuator is in the proper position (fig. 44, par. [0175]), and if the actuator is moved away, the circuit is shorted.
It would have been obvious to one of ordinary skill in the art to have a security circuit as in Lau, to ensure that all components of the device are in their proper location before treatment. One of ordinary skill in the art would look to put this circuit in any component that has potential to be disconnected, such as the sheath of Manzo.
Regarding claim 20, Manzo is silent regarding wherein the positive indicator comprises a continuity connection including a pair of contacts positioned on the wrist and a contact strip positioned on the protective sleeve, the method further comprising:
extending the contact strip between the pair of contacts when the protective sleeve is in the assembled position and thereby providing electrical energy to the one or more jaw members; and moving the contact strip away from the pair of contacts when the protective sleeve is in the migrated position and thereby shorting the electrical energy to the one or more jaw members.
However, Lau teaches a safety mechanism with a pair of contacts (754), and a contact strip (752) as part of a security circuit between the two pads, such that the circuit can only function when the actuator is in the proper position (fig. 44, par. [0175]), and if the actuator is moved away, the circuit is shorted.
It would have been obvious to one of ordinary skill in the art to have a security circuit as in Lau, to ensure that all components of the device are in their proper location before treatment. One of ordinary skill in the art would look to put this circuit in any component that has potential to be disconnected, such as the sheath of Manzo.
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manzo in view of Benamou (US 2017/0303990).
Regarding claim 16, Manzo teaches detecting the indicator with the camera (camera as in par. [0030]); but is silent regarding providing an alert in real-time indicating that the protective sleeve has moved to the migrated position. However, Benamou teaches alerting a user if a component is out of position during treatment (par. [0049)). It would have been obvious to one of ordinary skill in the art to modify Manzo with the cessation of treatment and alert based on component position as in Benamou, so as to allow for alerting the user if the device is made inoperable.
Regarding claim 17, Manzo is silent regarding detecting the indicator with the camera; and autonomously cutting electrical energy to the one or more jaw members upon detecting the indicator. However, Benamou teaches cutting off RF energy if a component is out of position during treatment (par. [0049]). It would have been obvious to one of ordinary skill in the art to modify Manzo with the cessation of treatment and alert based on component position as in Benamou, so as to allow for alerting the user if the device is made inoperable.
Response to Arguments
Applicant’s arguments, see the remarks, filed 8/12/22, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102(a)(1) or 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Manzo under a different interpretation.
Applicant's arguments filed 8/12/22 have been fully considered but they are not persuasive. Applicant argues that 42 of Manzo mates with the seals 44, 46, and 48. However, looking at Figs. 5a-b of Manzo, it is clear that 42 is supported by 44, 46, and 48 through a connection with 40, as the material of 40 is what contacts the seals. Under a new interpretation, the flexible silicone 40 of Manzo is used to teach the protective sleeve.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ogawa (US 2006/0079934) teaches a flexible tube member 46 covering an end effector (par. [0058]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794    
                                                                                                                                                                                                    /MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794